Case 7:20-cr-00414-VB Document 44 Filed 01/15/21 Page 1 of 2
Case 7:20-cr-00414-VB Document 43 Filed 01/14/21 Page 1 of 2

AIELLO CANNICK

 

     
      

   
  
  
  
    

APPLICATION GRANTSD.
SO ORDERED:

69-06 Grand Avenue
Maspeth, New York 11378
(718) 426-0444, Fax (718) 803-9764
Email: info@aiellocannick.com

Robert J, Aiello
Deveraux L. Cannick

 

Vincent L. Briccetti, U.S.D.J..
Dated: (LS.

oe Const Bends tna te papa ae
Cnet Met -frvdings cutcrevd (4
Lf | 202! ot Goa &.™\ te
ae, Soke fo (27202 _———])

cor durctid ng videw geiary 14, 2031

ee

Jennifer Arditi
Of Counsel

John S. Esposito
Anthony J, Rattoballi

VIA ECF
Honorable Vincent L. Briccetti
The Hon. Charles L. Bricant Jr.
Federal Building and United Sta  SOCUMENT

300 Quarropas Street ~ [LE CERONICALLY ££. LED
White Plains, New York ]0601-4150 PL

 
  
      
 
  
 
 

 

pe ie SERRE SES SE ae naam eee wm
WSBC SDNY |

Courthouse

 

  

United States v. Lonnie Avant
-cr-00414 (VB)

Re:

Dear Horiorable Judge Briccetti:

As indicated at the January 13", 2021 conference, Mr. Avant and the Government have

reached a resolution of the matter.

Mr. Avant is anxious to enter a change of plea and move on with his life. He looks forward
to being designated to a facility that would afford him the opportunity to learn salable skills.
Unfortunately, Westchester Correctional Facility does not afford him that opportunity.
Specifically, Mr. Avant is seeking to obtain his CDL, He needs a certain amount of time to
complete the training. Delaying his change of plea hearing significantly impacts the time he is
ultimately designated and as a result, impacts the amount of time in which he can receive training
by BOP. Thus, he waives his right to be physically present before Your Honor for a change of plea
hearing and respectfully asks to be allowed to enter a change of plea remotely (via telephone, video

or both), Given Mr, Avant’ s goals, further delay would result in an injustice.

 
Case 7:20-cr-00414-VB Document 44 Filed 01/15/21 Page 2 of 2
Case 7:20-cr-00414-VB Document 43 Filed 01/14/21 Page 2 of 2

Therefore, we respectfully request that the matter be scheduled (for a date and time

convenient for the Court) for a remote plea hearing,
Thank you in advance for your consideration.

Very truly yours,

/s/ Deveraux L Cannick
Deveraux L. Cannick

 

DLC/ad
Cc: AUSA Nicholas Bradley via email

 
